Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki (U.S. Patent Pub. No. 2005/0121709).
	Regarding Claim 17
	FIG. 1 of Ozaki discloses a multiplier-accumulator comprising: a transistor (Tra); and a ferroelectric capacitor (29) that is formed by sandwiching a ferroelectric [0044] material (27) between an upper electrode (28) and a lower electrode (26), the lower electrode being electrically connected to the transistor; and a conductor electrode (31b) provided on the upper electrode, wherein in a cross-sectional view the conductor electrode has a square shape (furthermore, the claimed “a square shape” was a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the conductor electrode was significant. MPEP 2144.04), and wherein the lower electrode, the ferroelectric material, and the upper electrode are stacked to be parallel to an 20upper surface (upper surface of 23/17) of the transistor, to provide the ferroelectric capacitor on the transistor, and a planar area of the ferroelectric capacitor is smaller than a planar area of the upper surface of the transistor 5a ferroelectric capacitor that is formed by sandwiching a ferroelectric material (305) between a pair of conductive materials, one of the pair of conductive materials being electrically connected to a gate electrode (303) of the transistor, 10wherein a channel of the transistor is three- dimensionally formed over a plurality of surfaces5a ferroelectric capacitor that is formed by sandwiching a ferroelectric material (305) between a pair of conductive materials, one of the pair of conductive materials being electrically connected to a gate electrode (303) of the transistor, 10wherein a channel of the transistor is three- dimensionally formed over a plurality of surfaces.
5a ferroelectric capacitor that is formed by sandwiching a ferroelectric material (305) between a pair of conductive materials, one of the pair of conductive materials being electrically connected to a gate electrode (303) of the transistor, 10wherein a channel of the transistor is three- dimensionally formed over a plurality of surfaces
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Tarui (U.S. Patent Pub. No. 2004/0042290) of record, in view of Hamamoto (U.S. Patent Pub. No. 2011/0062504).
	Regarding Claim 1
	FIG. 7 of Tarui discloses a semiconductor storage device comprising: a transistor; a ferroelectric capacitor that is formed by sandwiching a ferroelectric [0071] material (71) between an upper electrode (72) and a lower electrode (69), wherein the lower electrode is electrically connected to the transistor; and a conductor electrode (77) provided on the upper electrode, 10wherein a channel of the transistor is three-dimensionally formed over a plurality of surfaces [0062]5a ferroelectric capacitor that is formed by sandwiching a ferroelectric material (305) between a pair of conductive materials, one of the pair of conductive materials being electrically connected to a gate electrode (303) of the transistor, 10wherein a channel of the transistor is three- dimensionally formed over a plurality of surfaces5a ferroelectric capacitor that is formed by sandwiching a ferroelectric material (305) between a pair of conductive materials, one of the pair of conductive materials being electrically connected to a gate electrode (303) of the transistor, 10wherein a channel of the transistor is three- dimensionally formed over a plurality of surfaces.
5a ferroelectric capacitor that is formed by sandwiching a ferroelectric material (305) between a pair of conductive materials, one of the pair of conductive materials being electrically connected to a gate electrode (303) of the transistor, 10wherein a channel of the transistor is three- dimensionally formed over a plurality of surfaces
Tarui fails to disclose “in a cross-sectional view the conductor electrode has a square shape”.
	FIG. 2 of Hamamoto discloses a similar semiconductor storage device, wherein in a cross-sectional view the conductor electrode (PLC) has a square shape. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tarui, as taught by Hamamoto. The ordinary artisan would have been motivated to modify Tarui in the above manner, because the claimed “a square shape” was a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the conductor electrode was significant. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878). MPEP 2144.04.

	Regarding Claim 2
	The claim “an electric field applied to the ferroelectric 15material of the ferroelectric capacitor is greater than 2 MV/cm” containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed. This recitation does not differentiate the claimed apparatus from the prior art apparatus because the apparatus of Tarui teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1.
	
	Regarding Claim 3
	The claim “an electric field applied to a gate insulating 20film of the transistor is smaller than 10 MV/m” containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed. This recitation does not differentiate the claimed apparatus from the prior art apparatus because the apparatus of Tarui teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 R-1.
	
	Regarding Claim 10
	FIG. 7 of Tarui discloses a multiplier-accumulator comprising: a transistor [0025]; a ferroelectric capacitor that is formed by sandwiching a ferroelectric material (71) between an upper electrode (72) and a lower electrode (69), the lower electrode being electrically connected to the transistor; and a conductor electrode (77) provided on the upper electrode, 10wherein a channel of the transistor is three-dimensionally formed over a plurality of surfaces [0062]5a ferroelectric capacitor that is formed by sandwiching a ferroelectric material (305) between a pair of conductive materials, one of the pair of conductive materials being electrically connected to a gate electrode (303) of the transistor, 10wherein a channel of the transistor is three- dimensionally formed over a plurality of surfaces5a ferroelectric capacitor that is formed by sandwiching a ferroelectric material (305) between a pair of conductive materials, one of the pair of conductive materials being electrically connected to a gate electrode (303) of the transistor, 10wherein a channel of the transistor is three- dimensionally formed over a plurality of surfaces.
Tarui fails to disclose “in a cross-sectional view the conductor electrode has a square shape”.
	FIG. 1 of Hamamoto discloses a similar semiconductor storage device, wherein in a cross-sectional view the conductor electrode (PLC) has a square shape. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tarui, as taught by Hamamoto. The ordinary artisan would have been motivated to modify Tarui in the above manner, because the claimed “a square shape” was a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the conductor electrode was significant. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878). MPEP 2144.04.

Claims 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Tarui and Hamamoto, in view of Ramaswamy (U.S. Patent Pub. No. 2016/0099354) of record.
	Regarding Claim 4
	Tarui as modified by Hamamoto discloses Claim 1, wherein the transistor includes a semiconductor substrate, a gate insulating film (65), and the lower 25electrode (68), the gate insulating film being provided along an internal shape of an opening that has been formed in the semiconductor substrate, the lower electrode being provided on the gate insulating film to fill the opening of the semiconductor substrate, and 30the ferroelectric capacitor includes the ferroelectric material (71) and the upper electrode (72) 5a ferroelectric capacitor that is formed by sandwiching a ferroelectric material (305) between a pair of conductive materials, one of the pair of conductive materials being electrically connected to a gate electrode (303) of the transistor, 10wherein a channel of the transistor is three- dimensionally formed over a plurality of surfaces5a ferroelectric capacitor that is formed by sandwiching a ferroelectric material (305) between a pair of conductive materials, one of the pair of conductive materials being electrically connected to a gate electrode (303) of the transistor, 10wherein a channel of the transistor is three- dimensionally formed over a plurality of surfaces. 
Tarui as modified by Hamamoto fails to disclose “the68SP372307WO00 ferroelectric material being provided along an internal shape of an opening that has been formed in the lower electrode, the upper electrode being provided on the ferroelectric material to fill the opening”.
	FIG. 1 of Ramaswamy discloses a similar semiconductor storage device [0032], wherein the transistor includes a semiconductor substrate (12), a gate insulating film (17), and a lower 25electrode (19), the gate insulating film being provided along an internal shape of an opening that has been formed in the semiconductor substrate, the lower electrode being provided on the gate insulating film to fill the opening of the semiconductor substrate, and30 a ferroelectric material (21) being provided along an internal shape of an opening that has been formed in the lower electrode, the upper electrode (23) being provided on the lower electrode to fill the opening of the gate electrode. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tarui, as taught by Ramaswamy. The ordinary artisan would have been motivated to modify Tarui in the above manner for purpose of forming integrated memory cell (Para. 2 of Ramaswamy).
	
	Regarding Claim 5
	FIG. 1 of Ramaswamy discloses the semiconductor substrate (12) is of a first conductive type, and a source or drain region (60/62) of a second conductive 10type is provided on a side of a surface on which the opening of the semiconductor substrate is provided, the second conductive type being different from the first conductive type.
	
	Regarding Claim 6
	FIG. 1 of Ramaswamy discloses the opening of the semiconductor substrate is provided up to a region that is deeper than the source (60) or drain (62) region.

Response to Arguments
Applicant's arguments with respect to Claims 1, 10 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892